 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              SOUTHERN DISTRICT OF CALIFORNIA
 9
10   DAMAREE RAYSHAWN THOMAS,                                 Case No.: 3:18-CV-1929-GPC-MDD
11                                           Plaintiff,
                                                              ORDER GRANTING DEFENDANTS
12   v.                                                       SHERIFF WILLIAM D. GORE AND
                                                              DEPUTY YOUNG PARK’S
13   WILLIAM D. GORE, “Chief” Sheriff
                                                              MOTIONS TO DISMISS
     Deputy; CDAVILSH DAVILA, San
14
     Diego Sheriff Deputy; YPARKXSH
                                                              [Dkt. Nos. 7, 12]
15   PARK, San Diego Sheriff Deputy; and
     KSANNISH SANNICOLAS, San Diego
16
     Sheriff Deputy,
17                                        Defendants.
18
19            Before the Court are motions to dismiss the complaint for failure to state a claim
20   pursuant to Federal Rule of Civil Procedure 12(b)(6) brought by Defendant Sheriff William
21   D. Gore (“Sheriff Gore”) and Defendant Sheriff’s Deputy Young Park1 (“Deputy Park”).
22   (Dkt. Nos. 7, 12.) Plaintiff did not file an opposition. For the reasons below, the Court
23   GRANTS both Defendants’ motions to dismiss.
24
25
26
27   1
         Defendant Young Park is erroneously sued as Yparkxsh Park.
28
                                                          1
                                                                                  3:18-CV-1929-GPC-MDD
 1   I.       BACKGROUND
 2            On August 17, 2018, Plaintiff Damaree Rayshawn Thomas (“Plaintiff”), an inmate
 3   proceeding pro per, filed a complaint alleging claims for constitutional violations under 42
 4   U.S.C. § 1983 while he was housed at San Diego Central Jail and the Vista Detention
 5   Center. (Dkt. No. 1, Compl.) Defendant Sheriff Gore is the Sheriff for the County of San
 6   Diego. (Dkt. No. 1 at 22.) Defendant Young Park is a Sheriff Deputy with the San Diego
 7   County Sheriff’s Department. (Id.)
 8            Plaintiff alleges he was subjected to sexual misconduct, racial comments, hate
 9   crimes, retaliation, and cruel and unusual punishment on April 15, 2018, June 16, 2018 and
10   July 9, 2018 by Defendants Deputy Young Park, Deputy Cdavilsh Davila, and Deputy
11   Ksannish Sannicolas. (Id. at 3-5.) Plaintiff states that while he was subject to misconduct
12   by Deputy Davila, he was under the supervision of Defendant Sheriff Gore and he was
13   denied security and safety. (Id. at 3.)
14            On the first count, Plaintiff alleges that on April 15, 2018 he was under the protected
15   custody of Defendant Sheriff Gore when he was assaulted and attacked by another inmate.
16   Id. The inmate hit Plaintiff in the face causing him injury to his front tooth and lip. Id.
17   Plaintiff claims that Deputy Davila refused to take him to medical for treatment despite
18   repeated requests. (Id.) Instead, he was read his rights and subject to disciplinary action
19   resulting in “ten days of 24 hour lock down.” (Id.)
20            On the second count, Plaintiff alleges, on June 16, 2018, he was sexually harassed
21   and discriminated against due to his ethnic background and sexual orientation by Deputy
22   Park. (Id. at 4.) He alleges that Deputy Park on many different days would ask Plaintiff
23   to say the “4 B’s” (Big, Black, Beautiful, Baby) and in exchange Plaintiff would receive
24   extra county food or a county welfare pack. (Id.) On private occasions, Deputy Park
25   would make verbal sexual advances towards Plaintiff saying “Black King” or “Baby.”
26
27   2
         Page numbers are based on the CM/ECF pagination.
28
                                                       2
                                                                                3:18-CV-1929-GPC-MDD
 1   (Id.) Plaintiff claims this made him feel “very cheap and unsafe.” (Id.) Deputy Park was
 2   moved to another facility after an internal affairs investigation. (Id.)
 3          On the third count, Plaintiff claims, on July 9, 2018, he requested staff to place him
 4   in a cell by himself because he was not getting along with his cellmate. (Id. at 5.)
 5   Allegedly, he was handcuffed and escorted to a disciplinary cell by Deputy Sannicolas.
 6   (Id.) Plaintiff stated he was suicidal and was escorted to medical where he claims he was
 7   not seen by medical staff. (Id.) Plaintiff also claims he was escorted back to his
 8   disciplinary cell in handcuffs where he was then sexually harassed by Deputy Sannicolas.
 9   (Id.) Plaintiff alleges Deputy Sannicolas made inappropriate comments to him. (Id.)
10   Plaintiff then began to lie down, and yelled he was suicidal. (Id.) Because Plaintiff’s
11   handcuffs were not removed, Plaintiff claims he could not use the medical button in his
12   cell and was unable to use the bathroom. (Id.) He alleges that during this period he soiled
13   himself. (Id.) As of July 14, 2018, Plaintiff claims he was still in a disciplinary cell,
14   subjected to 24-hour lockdown, not allowed to use the recreation yard, and was prevented
15   from reading books even for legal purposes and using the phone. (Id.)          Plaintiff seeks
16   damages in the amount of $1,000,000 and punitive damages in the amount of $1,000,000.
17   (Id. at 7.)
18          On December 21, 2018, Defendant Sheriff Gore filed a motion to dismiss the
19   complaint. (Dkt. No. 7.) On January 16, 2019, Defendant Deputy Park filed a motion to
20   dismiss the complaint. (Dkt. No. 12.) Plaintiff’s oppositions to the motions were to be
21   filed by February 8, 2019, but to date, he has not filed an opposition.
22                                               Discussion
23          A.     Legal Standard under Federal Rule of Civil Procedure 12(b)(6)
24          A motion to dismiss under Federal Rule of Civil Procedure (“Rule”) 12(b)(6) tests
25   the sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).
26   Dismissal is warranted under Rule 12(b)(6) where the complaint lacks a cognizable legal
27   theory. Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 534 (9th Cir. 1984); see
28
                                                   3
                                                                                3:18-CV-1929-GPC-MDD
 1   Neitzke v. Williams, 490 U.S. 319, 326 (1989) (“Rule 12(b)(6) authorizes a court to dismiss
 2   a claim on the basis of a dispositive issue of law.”). Alternatively, a complaint may be
 3   dismissed where it presents a cognizable legal theory yet fails to plead essential facts under
 4   that theory. Robertson, 749 F.2d at 534. While a plaintiff need not give “detailed factual
 5   allegations,” a plaintiff must plead sufficient facts that, if true, “raise a right to relief above
 6   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). A claim
 7   is facially plausible when the factual allegations permit “the court to draw the reasonable
 8   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S.
 9   Ct. 1937, 1949 (2009) (quoting Twombly, 550 U.S. at 547). In other words, “the non-
10   conclusory ‘factual content,’ and reasonable inferences from that content, must be
11   plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv.,
12   572 F.3d 962, 969 (9th Cir. 2009) (citation omitted).
13          While a pro se complaint is to be read liberally, such litigants are not exempt from
14   the procedural rules of this Court. See Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir.
15   2007); Barrett v. Belleque, 544 F.3d 1060, 1061-62 (9th Cir. 2008). Rather, pro se
16   complaints may be dismissed for failure to state a claim where “it appears beyond doubt
17   that the plaintiff can prove no set of facts in support of his claim which would entitle him
18   to relief.” Haines v. Kerner, 404 U.S. 519, 520-21 (1972); see also Estelle v. Gamble, 429
19   U.S. 97, 106 (1976) (finding a prisoner’s pro se complaint was insufficient to state a cause
20   of action). Therefore, this Court need not accept as “true allegations that are merely
21   conclusory, unwarranted deductions of fact, or unreasonable inferences.” Sprewell v.
22   Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (citation omitted), amended on
23   other grounds, 275 F.3d 1187 (9th Cir. 2001).
24
            Where a motion to dismiss is granted, “leave to amend should be granted ‘unless the
25
     court determines that the allegation of other facts consistent with the challenged pleading
26
     could not possibly cure the deficiency.’” DeSoto v. Yellow Freight Sys., Inc., 957 F.2d
27
28
                                                      4
                                                                                  3:18-CV-1929-GPC-MDD
 1   655, 658 (9th Cir. 1992) (quoting Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806
 2   F.2d 1393, 1401 (9th Cir. 1986)). In other words, where leave to amend would be futile,
 3   the Court may deny leave to amend. See Desoto, 957 F.2d at 658; Schreiber, 806 F.2d at
 4   1401.
 5
             B.    Plaintiffs’ Failure to Oppose Defendants’ Motion to Dismiss
 6
             Southern District of California Local Civil Rule 7.1 states that “[i]f an opposing
 7
     party fails to file the papers in the manner required by Civil Local Rule 7.1(e)(2), that
 8
     failure may constitute a consent to the granting of a motion or other required for ruling by
 9
     the court.” Civ. L. Rule 7.1(f)(3)(c). The time for filing opposition to a motion, set forth
10
     in Civil Local Rule 7.1(e)(2), is no later than fourteen (14) calendar days prior to the noticed
11
     hearing. Civ. L. Rule 7.1(e)(2).
12
             Although the Court construes pleadings filed by pro se litigants liberally, these
13
     litigants are still bound by the rules of procedure. King v. Atiyeh, 814 F.2d 565, 567 (9th
14
     Cir. 1987). Here, this Court issued an order setting a briefing schedule on January 8, 2019,
15
     giving Plaintiff until February 8, 2019 to file an opposition to Defendants’ motion to
16
     dismiss. (Dkt. No. 8.) Plaintiff has failed to file any opposition, timely or otherwise.
17
             Thus, acting pursuant to Local Rule 7.1, this Court is empowered to grant
18
     defendant’s unopposed motion to dismiss, as Plaintiffs have effectively consented. See
19
     Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (per curiam) (affirming the district
20
     court’s grant of an unopposed motion to dismiss under local rule by deeming a pro se
21
     litigant’s failure to oppose as consent to granting the motion). Despite Plaintiff’s failure to
22
     oppose the motion to dismiss, the Court, nonetheless, considers Defendants’ motions.
23
             C.     Defendant Sheriff William Gore’s Motion to Dismiss.
24
             In the complaint, Plaintiff summarily asserts Defendant Sheriff Gore is liable, in his
25
     personal and official capacity, on the first count concerning the incident on April 15, 2018,
26
27
28
                                                    5
                                                                                3:18-CV-1929-GPC-MDD
 1   where Deputy Davila refused to take him to medical for treatment, because the events
 2   occurred under Deputy Gore’s supervision. (Dkt. No. 1, Compl. at 3.)
 3          In his motion, Defendant Sheriff Gore argues that the complaint should be dismissed
 4   as to him in his personal capacity because there are no factual allegations that he was
 5   involved or was even aware of any of the incidents alleged.
 6          Regardless of what rank a local government employee holds in the government
 7   hierarchy, “[l]iability under section §1983 arises only upon a showing of personal
 8   participation by the defendant.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see
 9   also Palmer v. Sanderson, 9 F.3d 1433, 1438 (9th Cir. 1993) (explaining that a “state
10   statute imposing vicarious liability on a sheriff for the conduct of his or her deputies is
11   ‘inconsistent with the . . . laws of the United States. . . .’”). There is no respondeat liability
12   under section 1983.” Taylor, 880 F.2d at 1045. As to Defendant Gore, a “supervisor is
13   only liable for constitutional violations of his subordinates if the supervisor participated in
14   or directed the violations, or knew of the violations and failed to act to prevent them.” Id.;
15   see Hansen v. Black, 885 F.2d 642, 645-6 (9th Cir. 1989) (“[a] supervisor may be liable if
16   there exists either (1) his or her personal involvement in the constitutional deprivation, or
17   (2) a sufficient causal connection between the supervisor's wrongful conduct and the
18   constitutional violation.”). Vague allegations without any factual support fails to prove
19   liability. Hansen, 885 F.2d at 646.
20          Plaintiff summarily alleges that Gore is liable because Plaintiff is under the
21   supervision of Defendant Gore and he prevented Plaintiff from feeling secure and safe.
22   (Dkt. No. 1 at 3.) Plaintiff fails to present any factual allegations that Sheriff Gore was
23   personally involved or even aware of the April 15, 2018 incident. Accordingly, the Court
24   GRANTS Defendant Sheriff Gore’s motion to dismiss the claim in his personal capacity.
25          Defendant Sheriff Gore also argues that Plaintiff has also failed to provide any
26   factual allegations that he is liable in his official capacity.
27
28
                                                     6
                                                                                  3:18-CV-1929-GPC-MDD
 1         Official-capacity suits “generally represent only another way of pleading an action
 2   against an entity of which an officer is an agent.” Kentucky v. Graham, 473 U.S. 159, 165-
 3   66. Therefore, a suit against a state official in his official capacity is essentially a suit
 4   against the State. Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989). Because
 5   States are not “person” under § 1983, state officials sued in their official capacities are not
 6   “persons” under § 1983. Doe v. Lawrence Livermore Nat'l Lab., 131 F.3d 836, 839 (9th
 7   Cir. 1997). “An official sued in his official capacity has the same immunity as the state,
 8   and is entitled to eleventh amendment immunity.” Pena v. Gardner, 976 F.2d 469, 473
 9   (9th Cir. 1992). Thus, the Eleventh Amendment bars suits for money damages in federal
10   court against state officials acting in their official capacities. Id.
11         Here, Plaintiff alleges a claim for damages against Defendant Sheriff Gore in his
12   official capacity. Such a claim is barred by the Eleventh Amendment. Accordingly, the
13   Court GRANTS Defendant Sheriff Gore’s motion to dismiss the complaint against him in
14   his official capacity as barred by the Eleventh Amendment.
15         D.     Defendant Deputy Sheriff Young Park’s Motion to Dismiss
16         On the second count, Plaintiff alleges, on June 16, 2018, he was sexually harassed
17   and discriminated against due to his ethnic background and sexual orientation by
18   Defendant Deputy Park. (Dkt. No. 1, Compl. at 4.) He alleges that Park on many
19   different days would ask Plaintiff to say the “4 B’s” (Big, Black, Beautiful, Baby) and in
20   exchange Plaintiff would receive extra county food or a county welfare pack. (Id.) On
21   private occasions, Deputy Park would make verbal sexual advances towards Plaintiff
22   saying “Black King” or “Baby.” (Id.) Plaintiff claims this made him feel “very cheap
23   and unsafe.” (Id.) Deputy Park was moved to another facility after an internal affairs
24   investigation. (Id.)
25         Defendant Park argues that Plaintiff attempts to allege a claim under the Eighth
26   Amendment for cruel and unusual punishment premised on sexual harassment and racial
27   slurs. However, Defendant has not stated whether Plaintiff is a pretrial detainee, subject
28
                                                     7
                                                                               3:18-CV-1929-GPC-MDD
 1   to the “objective deliberate indifference standard” under the Fourteenth Amendment, or a
 2   convicted prisoner subject to the “subjective deliberate indifference standard” under the
 3   Eighth Amendment. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472-73 (2015); Castro
 4   v. Cnty. of Los Angeles, 833 F.3d 1060, 1068-71 (9th Cir. 2016) (en banc), cert denied,
 5   Los Angeles Cnty. v. Castro, 137 S. Ct. 831 (2017) (“Inmates who sue prison officials for
 6   injuries suffered while in custody may do so under the Eighth Amendment’s Cruel and
 7   Unusual Punishment Clause, or if not yet convicted, under the Fourteenth Amendment’s
 8   Due Process Clause.”).
 9          In its screening order, the Court presumed, for purposes of screening only, that
10   Plaintiff was a pretrial detainee at San Diego Central Jail and Vista Detention Facility and
11   applied the Fourteenth Amendment standard. (Dkt. No. 3 at 6.) Yet, Defendant has not
12   clarified the status of Plaintiff.
13          To the extent Defendant Park moves to dismiss based under the Eighth
14   Amendment, the motion shall be granted. The Ninth Circuit has held that “verbal
15   harassment does not generally violate the Eighth Amendment.” Keenan v. Hall, 83 F.3d
16   1083, 1092 (9th Cir. 1996) (granting summary judgment based on verbal harassment by
17   the defendant that denied the plaintiff “peace of mind.”); Austin v. Terhune, 367 F.3d
18   1167, 1172-72 (9th Cir. 2004) (claim of cruel and unusual punishment under Eighth
19   Amendment based on verbal sexual harassment, not accompanied by physical touching,
20   did not constitute constitutional violation). Here, Plaintiff alleges Deputy Park verbally
21   made sexual comments without any allegations of touching. Therefore, the Court
22   GRANTS Defendant Park’s motion to dismiss the claim against him based on the Eighth
23   Amendment.3
24
25
26   3
       In the event that Plaintiff files an amended complaint, and Defendant Park files another motion to
     dismiss, he shall inform the Court whether Plaintiff was a pretrial detainee or convicted prisoner during
27   the time of the alleged incident.
28
                                                         8
                                                                                        3:18-CV-1929-GPC-MDD
 1         Next, in liberally the complaint, Plaintiff asserts a claim for racial and sexual
 2   orientation discrimination under the equal protection clause of the Fourteenth
 3   Amendment.
 4         To state a claim under Section 1983, a plaintiff must allege: (1) that a right secured
 5   by the Constitution or laws of the United States was violated and (2) that the alleged
 6   violation was committed by a person acting under the color of state law. See West v.
 7   Atkins, 487 U.S. 42, 48 (1988); McDade v. West, 223 F.3d 1135, 1139 (9th Cir. 2000).
 8   “[P]risoners are protected under the Equal Protection Clause of the Fourteenth
 9   Amendment from invidious discrimination based on race.” Wolf v. McDonnell, 418 U.S.
10   539 (1974). “The Equal Protection Clause of the Fourteenth Amendment commands that
11   no State shall ‘deny to any person within its jurisdiction the equal protection of the laws,’
12   which is essentially a direction that all persons similarly situated should be treated alike.”
13   City of Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 439 (1985). An equal
14   protection claim may be demonstrated by showing that the defendant intentionally
15   discriminated against the plaintiff based on his or her membership in a protected class,
16   Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003), Lee v. City of Los Angeles, 250
17   F.3d 668, 686 (9th Cir. 2001), or that similarly situated individuals were intentionally
18   treated differently without a rational relationship to a legitimate state purpose, Village of
19   Willowbrook v. Olech, 528 U.S. 562, 564 (2000); North Pacifica LLC v. City of Pacifica,
20   526 F.3d 478, 486 (9th Cir. 2008).
21         Plaintiff appears to allege that Defendant Park intentionally discriminated against
22   him based on the classification of race and sexual orientation.
23         “To state a claim under 42 U.S.C. § 1983 for a violation of the Equal Protection
24   Clause of the Fourteenth Amendment a plaintiff must show that the defendants acted with
25   an intent or purpose to discriminate against the plaintiff based upon membership in a
26   protected class.” Barren v. Harrington, 152 F.3d 1193, 1194 (9 Cir. 1998) cert. denied,
27   525 U.S. 1154 (1999). “Conclusory allegations by themselves do not establish an equal
28
                                                   9
                                                                               3:18-CV-1929-GPC-MDD
 1   protection violation without proof of invidious discriminatory intent.” Luca v. Lewis,
 2   1994 WL 255238, at *1 (9th Cir. June 10, 1994) (unpublished) (citing Village of
 3   Arlington Heights v. Metropolitan Hous. Dev. Corp., 429 U.S. 252, 265 (1977)).
 4         Here, Plaintiff claims that Defendant Park discriminated against him because he is
 5   gay and black. While Plaintiff, as an African American and gay, is a protected member
 6   of a class based on race and sexual orientation, see Latta v. Otter, 771 F.3d 456, 468 (9th
 7   Cir. 2014) (“classifications on the basis of sexual orientation are subject to heightened
 8   scrutiny”), and Damiano v. Florida Parole & Probation Comm'n, 785 F.2d 929, 932-33
 9   (11th Cir. 1986) (protected classes include race, religion, national origin, and poverty),
10   Plaintiff has not specifically alleged that Defendant Park acted with an intent or purpose
11   to discriminate against Plaintiff based on race and gender orientation.
12         Moreover, courts have held that verbal harassment, including abuse or threats,
13   without more, is not cognizable under a § 1983 claim based on the Fourteenth
14   Amendment. Zavala v. Barnik, 545 F. Supp. 2d 1051, 1058 (C.D. Cal. 2008), aff’d 348
15   Fed. App’x 211 (2009) (alleged comments by correctional officer shouting
16   “ethinic/racial” and “alien” profanities did not state a claim under the Eighth or
17   Fourteenth Amendment); Freeman v. Arpaio, 125 F.3d 732, 738 (9th Cir. 1997),
18   abrogated on other grounds by Shakur v. Schriro, 514 F.3d 878 (9th Cir. 2008) (abusive
19   name calling directed at inmate’s religion was not violation of Fourteenth Amendment
20   under § 1983); DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000) (standing alone,
21   simple verbal harassment does not constitute cruel and unusual punishment, deprive a
22   prisoner of a protected liberty interest, or deny a prisoner equal protection of the laws);
23   see Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir.1987) (directing vulgar
24   language at inmate does not state a constitutional claim under § 1983); see e.g., Patton v.
25   Przybylski, 822 F.2d 697, 700 (7th Cir.1987) (use of derogatory racial epithets does not
26   violate due process under the Fourteenth Amendment).
27
28
                                                   10
                                                                               3:18-CV-1929-GPC-MDD
 1           Therefore, Plaintiff’s alleged verbal harassment based on race and gender
 2   orientation by Defendant Park fails to state claim under the equal protection clause of the
 3   Fourteenth Amendment, and the Court GRANTS Defendant Park’s motion to dismiss for
 4   failing to state a claim.
 5           E.    Leave to Amend
 6           Leave to amend, whether or not requested by the plaintiff, should be granted unless
 7   amendment would be futile. Schreiber Distrib. Co., 806 F.2d at 1401. Here, the Court
 8   concludes that it would not be futile to allow Plaintiff leave to amend the complaint.
 9   Accordingly, the Court GRANTS Plaintiff leave to file an amended complaint.
10                                        CONCLUSION
11           For the reasons set forth above, the Court GRANTS Defendant Sheriff William D.
12   Gore’s motion to dismiss the complaint and GRANTS Defendant Deputy Park’s motion
13   to dismiss the complaint with leave to amend. Plaintiff may file an amended complaint
14   on or before March 22, 2019. If Plaintiff fails to file an amended complaint by the
15   deadline, the case will remain closed as to these Defendants Sheriff Gore and Deputy
16   Park.
17           IT IS SO ORDERED.
18   Dated: February 26, 2019
19
20
21
22
23
24
25
26
27
28
                                                  11
                                                                             3:18-CV-1929-GPC-MDD
